Citation Nr: 1727573	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability of the feet.

2.  Entitlement to service connection for a skin disability of the groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  In September 2012, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ).

In April 2014, the Board denied the claims on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In an April 2016 Order, the Court granted the Joint Motion and remanded the case to the Board.  The Board again remanded the appeal in July 2016.

The Board notes that the Veteran has also perfected appeals of the issues of service connection for a kidney condition and obstructive sleep apnea and an earlier effective date for service connection for tinnitus, and requested a Board hearing in connection with these claims.  Also, the Veteran filed a notice of disagreement with rating decisions regarding disability ratings for his service-connected bilateral glaucoma, incipient cataracts.  These claims are currently being processed by the AOJ and are not properly before the Board at this time, and the Board therefore exercises no jurisdiction over them.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In its July 2016 remand, the Board noted the following:

In the April 2016 Joint Motion, the parties determined that "vacatur and remand are required because the Board erred when it found that the duty to assist had been satisfied."  They noted the Veteran's assertions "that he was exposed to toxic chemicals as part of a chemical, biological, and radiological (CBR) experiment of protective clothing at Fort Ord, California, Hunter Liggett Military Reservation," and that, "[w]hile the Board conceded exposure to toxic chemicals[], the evidence of record is silent as to the exact chemicals to which [the Veteran] was exposed."  

The parties further stated that, "[b]ecause previous CBR experiment reports associated with the record reveal the fact that certain chemicals potentially used at Fort Ord were known to cause fungal infections,[] either (1) confirmation of which chemicals were used at Fort Ord, and whether [the Veteran] was exposed to such chemicals, or (2) an adequate statement of reasons or bases as to why the Board is unable to provide such confirmation is necessary."  In doing so, they cited the following documents of record: an August 16, 2010, email from the Research, Development and Engineering Command Office of Chief Counsel Aberdeen Proving Ground, including the Department of the Army and the Air Force Technical Manual, dated January 1957; a Chemical Corps Board Report on Project 828, dated January 1956; an Office of Chief of Chemical Warfare Service Report on Project 523, dated November 1944; and the National Academies Report on Health Effects of Project Shad Biological Agent: Bacillus Globigii, dated 2004.

The Board further noted the parties' determination:

To satisfy the duty to assist, VA must contact the appropriate records custodian to confirm whether [the Veteran] was part of the CBR testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals [the Veteran] was exposed to must be identified.  Once this confirmation is made, if reasonably possible, VA must obtain a medical opinion to determine whether [the Veteran's] fungal infections of the feet and groin were at least as likely as not related to the chemicals he was exposed to at Fort Ord.  Should the Secretary be unable to render such confirmation, it [sic] must adequately explain why.

The Board therefore stated that "the terms of the Joint Motion state that remand of both issues is needed to confirm whether the Veteran was part of CBR testing at Fort Ord between March 1963 and June 1963 and to what chemicals he was exposed, and to determine whether his skin disability of the groin is related to any such exposure."  Accordingly, it instructed the AOJ to accomplish the following:

Contact the appropriate records custodian to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals to which the Veteran was exposed must be identified, if possible.  All efforts to do so should be documented.

If such confirmation was made, the AOJ was to obtain another medical opinion in connection with the Veteran's claims.

In November 2016, the AOJ requested confirmation of the Veteran's claimed exposure from the U.S. Army and Joint Service Records Research Center (JSRRC).  In a January 2017 response, the JSRRC stated that it was unable to locate the Veteran's unit records or provide the requested information, and suggested contacting Armed Forces Pest Management Board (AFPMB).  In January 2017, the AOJ contacted the AFPMB and requested the information regarding the Veteran's claimed chemical exposure.  

In March 2017 the AOJ sent the Veteran a letter stating that VA was unable to corroborate his account of participation in a CBR experiment of protective clothing at Ford Ord, California, Hunter Liggett Military Reservation during the period between March 1963 and June 1963.  In April 2017 it issued the Veteran a supplemental statement of the case stating that VA attempted to corroborate his account of participation in a CBR experiment of protective clothing at Ford Ord, California during the period between March 1963 and June 1963, and received a response January 05, 2017, and unfortunately the records custodians were not able to locate unit records to verify document his account.

Subsequently, in May 2017, the AOJ received a response letter from the AFPMB notifying the AOJ that the AFPMB's area of responsibility is commercial pesticides and tactical herbicides used in support of Department of Defense installations and operations.  Chemicals encountered during chemical, biological, radiological, and nuclear (CBRN) defense operations were outside its purview.  It also notified the AOJ that information about CBRN operational exposures may be available from the Public Affairs Office (PAO) for the U.S. Army Chemical, Biological, Radiological and Nuclear School (USACBRNS).  It further supplied the contact information for USACBRNS PAO, including its address, telephone and fax numbers, e-mail address, and a website for the USACBRNS PAO where additional contact information was available.  

However, there is no indication that the AOJ took any further action to contact the USACBRNS PAO or otherwise to develop the Veteran's claim prior to returning the appeal to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the U.S. Army Chemical, Biological, Radiological and Nuclear School Public Affairs Office, to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals to which the Veteran was exposed must be identified, if possible.  All efforts to do so should be documented.  

2.  If such confirmation is made, forward the claims file to an appropriate examiner.  If the requested opinion cannot be provided without examination of the Veteran, schedule him for a VA examination with an appropriate examiner. 

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any skin disorder of the groin or feet is the result of chemicals to which the Veteran was exposed while serving at Fort Ord.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




